ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-324, concluding that BEVERLY G. GIS-*175COMBE of EAST ORANGE, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to keep client reasonably informed), RPC 1.4(b)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.6(failure to maintain confidentiality), and RPC 3.3(a)(l)(knowingly making a false statement of material fact or law to a tribunal), and good cause appearing;
It is ORDERED that BEVERLY G. GISCOMBE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 12, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.